VINCENT C. GIBLIN, Circuit Judge.
This cause came on for trial before the court on August 1, 1955, pursuant to the court’s order of July 5, 1955. The plaintiff, Carole Dianne Strickland, was present and was represented by Richard Mclver, Esq., one of her attorneys. The defendant, Chester Eugene Strickland, was not present, but was represented by James L. Hiss, Esq., one of his attorneys.
The plaintiff, having been duly sworn, testified in her own behalf; and Mrs. Jimya G. Davis, the plaintiff’s grandmother, having been duly sworn, also testified in the plaintiff’s behalf.
No testimony was adduced by, or in behalf of, the defendant. The defendant offered in evidence an exemplified copy of a certain foreign decree, but, after the court had sustained the plaintiff’s objection to the introduction in evidence of such document, it was withdrawn and retained by counsel for the defendant. No other proofs were offered by the defendant.
*119The testimony adduced has been carefully considered by the court. The court finds that the plaintiff has proved, by competent, credible and adequate evidence, that the defendant has been guilty of extreme cruelty to her; and that the plaintiff is entitled to the relief accorded her by this decree.
It is ordered and decreed that the bonds of matrimony between the parties be, and they are, dissolved forever and that the parties be, and they are, divorced, each from the other.
It is further ordered and decreed that the minor son of the parties, Lonnie Eugene Strickland, who is physically in the state of Florida and subject to this court’s jurisdiction, be, and he is, committed to the custody, control and care of the plaintiff mother; that the defendant be, and he is, required and commanded to pay to the plaintiff, for the support and maintenance of such child, the sum of $10 on Saturday of each week, beginning Saturday, August 6, 1955, until such child shall attain his majority or until the further order of this court; and that the defendant be, and he is, enjoined and restrained from removing, or causing the removal of, such child from the jurisdiction of this court.
It is further ordered and decreed that this court shall, and it does, retain jurisdiction of this cause for the purpose of enforcing and effectuating the terms and provisions of this decree and for the purpose of making and entering herein such other and supplemental orders and decrees as the interests and welfare of the mentioned minor son of the parties shall require.
Ordered and decreed in chambers in the courthouse of Dade County, Florida, at Miami (in the presence of counsel for both parties).